Freedman, P. J.
The irregularities complained of, and especially the alterations affecting the date of the judgment appealed from, which appear in the notice of appeal and in the undertaking filed in the office of the clerk of the court below, are, taken together, of so grave a character that practically no sufficient notice of appeal was served within the statutory time.
The motion to dismiss the appeal should be granted, with ten dollars costs.
MacLean, P. J., concurs; Leventritt, J., taking no part.
Motion to dismiss appeal granted, with ten dollars costs to respondents.